                              Case 1:20-cv-03178-LJL Document 83 Filed 08/24/20 Page 1 of 1
                                                                                                                              OGLETREE, DEAKINS, NASH,
                                                                                                                              SMOAK & STEWART, P.C.
                                                                                                                              Attorneys at Law
                                                                                                                              10 Madison Avenue, Suite 400
                                                                                                                              Morristown, NJ 07960
                                                                                                                              T elephone: 973-656-1600
                                                                                                                              Facsimile: 973-656-1611
                                                                                                                              www.ogletree.com



             Michael Nacchio
             Michael.Nacchio@ogletreedeakins.com


                                                                                   August 24, 2020

             Via ECF

             Honorable Lewis J. Liman
             United States District Judge
             Southern District of New York
             500 Pearl Street
             New York, New York 10007

                        Re:        HC2, Inc. v. Andrew Delaney
                                   Civil Action No. 20-cv-03178-LJL

             Dear Judge Liman:

                     This firm represents HC2, Inc. HC2 respectfully writes to request a telephone conference to
             discuss a revised discovery schedule to complete discovery and, in particular, depositions for the
             remainder of the case. The case management plan (“Plan”) filed May 7, 2020 required completion
             of depositions not necessary for the preliminary injunction hearing by September 14, 2020, and all
             discovery to be completed by November 30, 2020. (See Dkt. No. 24). The parties are unable to
             agree upon dates for the completion of depositions in light of the pending amended counterclaim and
             related motion to dismiss. Pursuant to Section 1(b) of the Court’s Individual Practices, I have
             conferred in good faith to no avail with counsel for Defendant Counter-Claimant via email beginning
             on Thursday, August 24, 2020, and today by telephone conference. Given the apparent impasse, HC2
             brings the issue to the Court’s attention at the first instance for the Court’s resolution via conference.

                        We thank the Court for its consideration of this request.

                                                                                 Respectfully Submitted,

                                                                                 OGLETREE, DEAKINS, NASH,
                                                                                 SMOAK & STEWART, P.C.

                                                                                 s/ Michael Nacchio

                                                                                 Michael Nacchio




                                         A South Carolina Professional Corporation        Peter O. Hughes      New Jersey Managing Shareholder
Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Bloomfield Hills ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro    ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪                           Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh           ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪                          Washington
